C. A. 5th Cir. Motion for leave to proceed in forma pauperis granted. Certiorari granted limited to Questions 1 and 2, presented by the petition, which read as follows:
1. “Does the infliction of severe corporal punishment *991upon public school students, absent notice of the charges for which punishment is to be inflicted and an opportunity to be heard, violate the due process clause of the Fourteenth Amendment?”
2. “Does the cruel and unusual punishment clause of the Eighth Amendment apply to the administration of discipline through severe corporal punishment inflicted by public school teachers and administrators upon public school children?”